Citation Nr: 0001625	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  93-20 937	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for residuals of an 
injury to the left lower leg.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

FINDINGS OF FACT

1.  The Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, issued a decision in August 1992, 
denying, in pertinent part, service connection for a heart 
condition and for residuals of an injury to the left lower 
leg; the veteran appealed this rating decision.  

2.  The Board issued a decision in October 1997, denying the 
benefits sought on appeal by the veteran; that decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court").

3.  The veteran died in April 1998.

4.  In August 1998, the Court issued an Order vacating the 
October 1997 Board decision and dismissing the veteran's 
appeal.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran while his appeal was 
pending before the Court, the October 1997 Board decision is 
vacated, and the appeal dismissed. Landicho v. Brown, 7 Vet. 
App. 42, 54-5 (1994).

2.  The August 1992 RO rating decision is vacated as to the 
issues on appeal. Landicho v. Brown, 7 Vet. App. 42, 54-5 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in October 1997 denying the 
benefits sought on appeal by the appellant as set forth on 
the title page.  The issues considered by the Board arose 
from an August 1992 rating decision.  The veteran appealed 
the Board's decision to the Court.  The veteran died on April 
[redacted], 1998.  Because of this, on August 18, 1998, the Court 
vacated the October 1997 decision of the Board and dismissed 
the veteran's appeal for lack of jurisdiction.

As a matter of law, an appellant's claim does not survive 
death. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (1999).

ORDER

The appeal is dismissed.

The RO is directed to vacate the August 1992 rating decision 
as it pertains to the appealed issues.




		
      Iris S. Sherman
	Member, Board of Veterans' Appeals


 


